EXHIBIT 10.2

     
 
  AFTER RECORDING RETURN TO:  
 
  Charles C. Benedict, Esq.
 
  Womble Carlyle Sandridge & Rice, PLLC
 
  1201 W. Peachtree Street
 
  Suite 3500
 
  Atlanta, Georgia 30309

STATE OF GEORGIA
COUNTY OF FULTON
DEED TO SECURE DEBT AND SECURITY AGREEMENT
     THIS DEED TO SECURE DEBT AND SECURITY AGREEMENT (hereinafter referred to as
this “Deed”) made and entered into this 17th day of July, 2002, by and between
1945 THE EXCHANGE, LLC, a Georgia limited liability company, having as a mailing
address c/o Abrams Properties, Inc., 1945 The Exchange S.E., Suite 300, Atlanta,
Georgia 30339, Attention: President, party of the first part (hereinafter
referred to as “Grantor”), and THE OHIO NATIONAL LIFE INSURANCE COMPANY, an Ohio
corporation having as a mailing address One Financial Way, Cincinnati, Ohio
45242, party of the second part (hereinafter referred to as “Grantee”),
W I T N E S S E T H:
     That for and in consideration of the sum of Ten and No/100 Dollars ($10.00)
and other valuable consideration, the receipt and sufficiency whereof are hereby
acknowledged, and in order to secure the indebtedness and other obligations of
Grantor hereinafter set forth, Grantor does hereby grant, bargain, sell, convey,
assign, transfer and set over unto Grantee and the successors and assigns of
Grantee all of the following described land and interests in land, estates,
easements, rights, improvements, property, fixtures, equipment, furniture,
furnishings, appliances and appurtenances (hereinafter collectively referred to
as the “Premises”):
     (a) All that tract or parcel of land and easements more particularly
described in Exhibit “A” attached hereto and by this reference made a part
hereof (hereinafter referred to as the “Land”).





--------------------------------------------------------------------------------



 



     (b) All buildings, structures and improvements of every nature whatsoever
now or hereafter situated on the Land (the “Secured Property Improvements”), and
all gas and electric fixtures, radiators, heaters, engines and machinery,
boilers, ranges, elevators and motors, plumbing and heating fixtures, carpeting
and other floor coverings, fire extinguishers and any other safety equipment
required by governmental regulation or law, washers, dryers, water heaters,
mirrors, mantels, air conditioning apparatus, refrigerating plants,
refrigerators, cooking apparatus and appurtenances, window screens, awnings and
storm sashes, which are or shall be attached to said buildings, structures or
improvements and all other furnishings, furniture, fixtures, machinery,
equipment, appliances, building supplies and materials, books and records,
chattels, inventory, accounts, farm products, consumer goods, general
intangibles and personal property of every kind and nature whatsoever now or
hereafter owned by Grantor and located in, on or about, or used or intended to
be used with or in connection with the use, operation or enjoyment of the
Premises, including all extensions, additions, improvements, betterments,
after-acquired property, renewals, replacements and substitutions, or proceeds
from a permitted sale of any of the foregoing, and all the right, title and
interest of Grantor in any such furnishings, furniture, fixtures, machinery,
equipment, appliances, and personal property subject to or covered by any prior
security agreement, conditional sales contract, chattel mortgage or similar lien
or claim, together with the benefit of any deposits or payments now or hereafter
made by Grantor or on behalf of Grantor, all tradenames, trademarks,
servicemarks, logos and goodwill related thereto which in any way now or
hereafter belong, relate or appertain to the Premises or any part thereof or are
now or hereafter acquired by Grantor; and all inventory, accounts, chattel
paper, documents, equipment, fixtures, farm products, consumer goods and general
intangibles constituting proceeds acquired with cash proceeds of any of the
property described hereinabove, all of which are hereby declared and shall be
deemed to be fixtures and accessions to the Land and a part of the Premises as
between the parties hereto and all persons claiming by, through or under them,
and which shall be deemed to be a portion of the security for the indebtedness
herein described and to be secured by this Deed. The location of the above
described collateral is also the location of the Land.
     (c) All easements, rights-of-way, strips and gores of land, vaults,
streets, ways, alleys, passages, sewer rights, waters, water courses, water
rights and powers, minerals, flowers, shrubs, crops, trees, timber and other
emblements now or hereafter located on the Land or under or above the same or
any part or parcel thereof, and all estates, rights, titles, interests,
privileges, liberties, tenements, hereditaments and appurtenances, reversion and
reversions, remainder and remainders, whatsoever, in any way belonging, relating
or appertaining to the Premises or any part thereof, or which hereafter shall in
any way belong, relate or be appurtenant thereto, whether now owned or hereafter
acquired by Grantor.
     (d) All income, rents, issues, profits and revenues of the Premises from
time to time accruing (including without limitation all payments under leases or
tenancies, proceeds of insurance, condemnation payments, tenant security
deposits whether held by Grantor or in a trust account, and escrow funds), and
all the estate, right, title, interest, property, possession, claim and demand
whatsoever at law, as well as in equity, of Grantor of, in and to the same;
reserving only the right to Grantor to collect the same (other than insurance
proceeds and condemnation payments) so long as Grantor is not in default
hereunder.

- 2 -



--------------------------------------------------------------------------------



 



     TO HAVE AND TO HOLD the Premises and all parts, rights, members and
appurtenances thereof, to the use, benefit and behoof of Grantee and the
successors and assigns of Grantee, IN FEE SIMPLE forever; and Grantor covenants
that Grantor is lawfully seized and possessed of the Premises as aforesaid, and
has good right to convey the same, that the same is unencumbered except for
those matters expressly set forth in Exhibit “B” attached hereto and by this
reference made a part hereof, and that Grantor does warrant and will forever
defend the title thereto against the claims of all persons whomsoever, except as
to those matters set forth in said Exhibit “B” attached hereto.
     This conveyance is intended to operate and is to be construed as a deed
passing the title to the Premises to Grantee and is made under those provisions
of the existing laws of the State of Georgia relating to deeds to secure debt,
and not as a mortgage, and is given to secure the following described
indebtedness:
     (a) The debt evidenced by that certain Real Estate Note (hereinafter
referred to as the “Note” and to which Note reference is hereby made for all
purposes) dated of even date herewith, made by Grantor, payable to the order of
Grantee in the principal face amount of Four Million Nine Hundred Thousand and
No/100 Dollars ($4,900,000.00), with the final payment being due on or before
August 1, 2012; together with any and all renewals and/or extensions of the
indebtedness evidenced by the Note (the “Loan”).
     (b) Any and all additional advances made by Grantee to protect or preserve
the Premises or the lien hereof on the Premises, or for taxes, assessments or
insurance premiums as hereinafter provided (whether or not the original Grantor
remains the owner of the Premises at the time of such advances).
     Should the indebtedness secured by this Deed be paid according to the tenor
and effect thereof when the same shall become due and payable, and should
Grantor perform all covenants herein contained in a timely manner, then this
Deed shall be canceled and surrendered.
     Grantor hereby further covenants and agrees with Grantee as follows:
ARTICLE I
     1.01 Payment of Indebtedness. Grantor will pay the Note according to the
tenor thereof and all other sums now or hereafter secured hereby promptly as the
same shall become due.
     1.02 Taxes, Liens and Other Charges.
     (a) In the event of the enactment, after this date, of any law of the state
in which the Premises are located deducting from the value of the Premises for
the purpose of taxation the amount of any lien thereon, or imposing upon the
holder of this Deed the payment of the whole or any part of the taxes or
assessments or charges or liens herein required to be paid by Grantor, or
changing in any way the laws relating to the taxation of mortgages or deeds to
secure debt, or debts secured by mortgages or by deeds to secure debt, or
Grantee’s interest in the Premises, or the manner of collection of taxes, so as
to

- 3 -



--------------------------------------------------------------------------------



 



affect this Deed or the debt secured hereby or the holder thereof, then, and in
any such event, Grantor, upon demand by Grantee, shall pay such taxes or
assessments, or reimburse Grantee therefor; provided, however, that if, in the
opinion of counsel for Grantee, (a) it might be unlawful to require Grantor to
make such payment or (b) the making of such payment might result in the
imposition of interest beyond the maximum amount permitted by law, then, and in
such event, Grantee may elect, by notice in writing given to Grantor, to declare
all of the indebtedness secured hereby to be and become due and payable without
prepayment penalty within four (4) months from the giving of such notice.
Notwithstanding the foregoing, it is understood and agreed that Grantor is not
obligated to pay any portion of Grantee’s federal or state income or franchise
or premium tax.
     (b) Grantor will pay (to the extent same are not paid from the escrowed
funds provided for in Paragraph 1.04), before the same become delinquent, all
taxes, liens, assessments and charges of every character including all utility
charges, whether public or private, already levied or assessed or that may
hereafter be levied or assessed upon or against the Premises; and upon demand
will furnish Grantee evidence of the due and punctual payment of all such taxes,
assessments and other fees and charges.
     (c) Grantor will not suffer any mechanic’s, materialman’s, laborer’s,
statutory or other lien to be created and to remain outstanding upon all or any
part of the Premises.
     1.03 Insurance.
     (a) Grantor shall procure for, deliver to and maintain for the benefit of
Grantee, during the term of this Deed, original paid up insurance policies of
insurance companies with a Best’s Rating of A-/VIII or higher, in amounts, in
form and substance, and with expiration dates acceptable to Grantee and
containing non-contributory standard mortgagee clauses, their equivalent or a
satisfactory mortgagee loss payable endorsement in favor of Grantee, providing
the following types of insurance on the Premises:
     (i) insurance against loss or damage by fire, lightning, vandalism and
malicious mischief and against such other hazards as are presently included in
so-called “standard all risk property insurance” and against such other
insurable hazards as, under good insurance practices, from time to time are
insured against for properties of similar character and location; the amount of
which insurance (x) shall be not less than the balance of the indebtedness
evidenced by the Note nor less than one hundred percent (100%) of the
replacement cost of the Premises without deduction for depreciation and
(y) shall be in an amount sufficient to prevent Grantor from becoming a
co-insurer in any loss, and with a deductible satisfactory to Grantee
considering the then current market conditions in the insurance industry;
     (ii) rent insurance against loss of income arising out of damage or
destruction by fire, lightning, vandalism and malicious mischief and such other
hazards as are presently included in so-called “extended coverage” in an amount

- 4 -



--------------------------------------------------------------------------------



 



not less than one hundred percent (100%) of twelve (12) months’ gross rental
income from the Premises; and
     (iii) comprehensive public liability insurance covering claims for bodily
injury, death and property damage, in an amount reasonably required by Grantee
naming Grantee as an additional insured; and
     (iv) such other insurance on the Premises (other than terrorism) or any
replacements or substitutions therefor and in such amounts as may from time to
time be reasonably required by Grantee against other insurable casualties which
at the time are commonly insured against in the case of premises similarly
situated, due regard being given to the height and type of the improvements,
their construction, location, use and occupancy, or any replacements or
substitutions therefor.
All such insurance shall be written by companies and on policy forms
satisfactory to Grantee, shall include a loss payable provision in Grantee’s
favor, shall provide that the insurance may not be terminated, materially
modified or allowed to lapse without at least thirty (30) days prior written
notice to Grantee, and shall provide that any loss shall be payable
notwithstanding any act or negligence of Grantor which might otherwise result in
forfeiture of such insurance.
     (b) Grantee is hereby authorized and empowered, at its option, to adjust or
compromise any loss under any insurance policies maintained pursuant to this
Paragraph 1.03, and to collect and receive the proceeds from any such policy or
policies. Each insurance company is hereby authorized and directed to make
payment for all such losses directly to Grantee, instead of to Grantor and
Grantee jointly. In the event any insurance company fails to disburse directly
and solely to Grantee but disburses instead either solely to Grantor or to
Grantor and Grantee jointly, Grantor agrees immediately to endorse and transfer
such proceeds to Grantee. Upon the failure of Grantor to endorse and transfer
such proceeds as aforesaid, Grantee may execute such endorsements or transfers
for and in the name of Grantor and Grantor hereby irrevocably appoints Grantee
as Grantor’s agent and attorney-in-fact so to do. After deducting from said
insurance proceeds all of its expenses incurred in the collection and
administration of such sums, including attorney’s fees, Grantee may apply the
net proceeds or any part thereof, at its option, (i) to the payment of the
indebtedness hereby secured, at par, whether or not due and in whatever order
Grantee elects, (ii) to the repair and/or restoration of the Premises, or
(iii) for any other purpose or object for which Grantee is entitled to advance
funds under this Deed; all without affecting the lien of this Deed. Grantee
shall not be held responsible for any failure to collect any insurance proceeds
due under the terms of any policy regardless of the cause of such failure.
     Notwithstanding the aforesaid, Grantor shall assign all insurance proceeds
relating to damage or destruction of the Secured Property Improvements and/or
the Premises to Grantee. Grantee shall release the insurance proceeds to the
Grantor as restoration progresses if the loss or damage from fire or other
casualty is in an amount less than fifty

- 5 -



--------------------------------------------------------------------------------



 



percent (50%) of the then outstanding principal balance of the Note subject to
the following conditions:
     (i) Grantor shall not be in default under the terms, conditions and
requirements of the Note, this Deed or the other loan documents securing the
Note (the “Loan Documents”) or any other agreements between Grantor and Grantee;
     (ii) The Secured Property Improvements shall be at least eighty percent
(80%) leased after restoration pursuant to leases approved in writing by
Grantee. The leases shall generate sufficient income to cover all operating
expenses of the Premises and the debt service payment due on the Note;
     (iii) The Lease with Abrams Industries, Inc., must remain in full force and
effect for the remaining lease term;
     (iv) Grantee shall approve in writing the Plans and Specifications for
restoration;
     (v) There shall be sufficient funds on deposit at all times with Grantee to
complete the rebuilding, as certified by an architect approved by Grantee;
     (vi) Grantor shall provide suitable completion, payment and performance
bonds, and builder’s all risk insurance, in form, content, and amount acceptable
to Grantee;
     (vii) The insurer shall not assert any defense to payment under such
policies against the Grantor or any tenant of the Premises pursuant to the
insurance policy covering the Premises;
     (viii) The size, quality and use of the Secured Property Improvements shall
be the same as before the casualty;
     (ix) Grantee shall have the option of applying, at par, any surplus
insurance proceeds which remain after rebuilding to the reduction of the then
outstanding principal balance of the Note;
     (x) Funds shall be disbursed not more often than once each month and in not
more than five (5) increments of not less than Twenty Five Thousand and 00/100
Dollars ($25,000.00) each, except for the last disbursement;
     (xi) Prior to any disbursement, an inspecting engineer/architect of
Grantee’s choice, whose fees shall be paid by Grantor, shall certify completion
of work in place in accordance with approved Plans and Specifications, and in
accordance with all applicable building codes, zoning ordinances, and all other
loan or federal governmental regulations. Grantor shall provide Grantee with
executed lien waivers from all contractors who worked on the reconstruction of
the Premises; and

- 6 -



--------------------------------------------------------------------------------



 



     (xii) Grantor shall meet such other conditions as would customarily be
required by a local construction lender, or are otherwise reasonable.
     If the loss or damage is greater than fifty percent (50%) of the then
outstanding principal balance of the Note, such release of insurance proceeds
shall be at Grantee’s sole option. If Grantee, in its sole discretion, does
release the insurance proceeds to Grantor, such release shall be subject to the
aforesaid conditions.
     (c) At least fifteen (15) days prior to the expiration date of each policy
maintained pursuant to this Paragraph 1.03, a renewal or replacement thereof
satisfactory to Grantee shall be delivered to Grantee. Grantor shall deliver to
Grantee receipts evidencing the payment for all such insurance policies and
renewals or replacements. The delivery of any insurance policies hereunder shall
constitute an assignment of all unearned premiums as further security hereunder.
In the event of the foreclosure of this Deed or any other transfer of title to
the Premises in extinguishment of the indebtedness secured hereby, all right,
title and interest of Grantor in and to all insurance policies then in force
shall pass to the purchaser or grantee.
     1.04 Monthly Deposits. To further secure the payment of the taxes and
assessments referred to in Paragraph 1.02 and the premiums on the insurance
referred to in Paragraph 1.03, Grantor will deposit with Grantee, on the due
date of each monthly installment under the Note, a sum which, in the estimation
of Grantee, shall be equal to one-twelfth (1/12) of the annual taxes,
assessments and insurance premiums on the Premises; said deposits to be held by
Grantee, free of interest and free of any liens or claims on the part of
creditors of Grantor and as part of the security of Grantee, and to be used by
Grantee to pay current taxes and assessments and insurance premiums on the
Premises as the same accrue and are payable. Said deposits shall not be, nor be
deemed to be, trust funds but may be commingled with the general funds of
Grantee. If said deposits are insufficient to pay the taxes and assessments and
insurance premiums in full as the same become payable, Grantor will deposit with
Grantee such additional sum or sums as may be required in order for Grantee to
pay such taxes and assessments and insurance premiums in full. If said deposits
for any calendar year are greater than that required in order for Grantee to pay
such taxes and assessments and insurance premiums, then Grantee’s agent shall
refund any such overpayment to Grantor on or before March 31 of the following
year. Upon any default in the provisions of this Deed or the Note, Grantee may,
at its option, apply any money in the fund resulting from said deposits to the
payment of the indebtedness secured hereby in such manner as it may elect.
     1.05 Condemnation. In the event there hereafter occurs a condemnation
(which term when used in this Deed shall include any damage or taking by any
governmental authority or other entity having the power of eminent domain, and
any transfer by private sale in lieu thereof), resulting in any damage or
taking, either temporarily or permanently, of (i) all of the Premises or
(ii) any part thereof or interest therein which in the sole but good faith
judgment of Grantee reduces (y) the value of the remaining portion thereof or
interest therein or (z) the rental income generated thereby so as to render such
value or rental inadequate as security for the payment and performance of
Grantor’s obligations under this Deed and the other Loan Documents or (iii) any
part thereof which results in the Premises becoming in violation of

- 7 -



--------------------------------------------------------------------------------



 



applicable parking, zoning, platting other ordinances, or failing to comply with
the terms of that certain lease with Abrams Industries, Inc., a Georgia
corporation, then, and in any one of said events, the entire indebtedness
secured hereby shall, at the option of Grantee, become immediately due and
without the imposition of a prepayment penalty. Grantee shall be entitled to
receive all compensation, awards and other payments or relief thereof. Grantee
is hereby authorized, at its option, to commence, appear in and prosecute, in
its own or in Grantor’s name, any action or proceeding relating to any
condemnation, and to settle or compromise any claim in connection therewith. All
such compensation, awards, damages, claims, rights of action and proceeds and
the right thereto are hereby assigned by Grantor to Grantee. After deducting
from said condemnation proceeds all of its expenses incurred in the collection
and administration of such sums, including attorney’s fees, Grantee may apply
the net proceeds or any part thereof, at its option, (a) to the payment of the
indebtedness hereby secured, whether or not due and in whatever order Grantee
elects, (b) to the repair and/or restoration of the Premises or (c) for any
other purposes or objects for which Grantee is entitled to advance funds under
this Deed, all without affecting the lien of this Deed; and any balance of such
monies then remaining shall be paid to Grantor. Grantor agrees to execute such
further assignment of any compensation, awards, damages, claims, rights of
action and proceeds as Grantee may require.
     1.06 Care of Premises.
     (a) Grantor will keep the buildings, parking areas, roads and walkways,
recreational facilities, landscaping and all other improvements of any kind now
or hereafter erected on the Land or any part thereof in good condition and
repair, will not commit or suffer any waste, and will not do so or suffer to be
done anything which will increase the risk of fire or other hazard to the
Premises or any part thereof.
     (b) Grantor will not (nor will it allow any tenant or any other person to)
remove or demolish nor alter the structural character of any improvement located
on the Land without the written consent of Grantee.
     (c) If the Premises or any part thereof is damaged by fire or any other
cause, Grantor will give immediate written notice thereof to Grantee.
     (d) Grantee or its representative is hereby authorized to enter upon and
inspect the Premises at any time during normal business hours.
     (e) Grantor will promptly comply with all present and future laws,
ordinances, rules and regulations of any governmental authority (including, but
not limited to, all environmental and ecological laws and regulations) affecting
the Premises or any part thereof. Without in any manner limiting the generality
of the foregoing, Grantor agrees to comply with any and all Federal, State or
Local legislation, rules and regulations relating to environmental protection
including, but not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (“CERCLA”), as amended by the Superfund
Amendments and Reauthorization Act of 1986, and such other legislation, rules
and regulations as are in, or may come into, effect and apply to the Grantor,
the Grantee, the transactions contemplated hereby or the collateral thereof or
any

- 8 -



--------------------------------------------------------------------------------



 



occupancy users thereof, whether as lessees, tenants, licensees, or otherwise.
Grantor shall indemnify and hold Grantee harmless against any and all claims,
costs or expenses relating to such environmental protection provisions
notwithstanding any exculpatory or nonrecourse provisions in the Loan Documents.
     (f) Without in any manner limiting the generality of subparagraph
(e) above, Grantor agrees to comply with the Americans With Disabilities Act and
any amendments thereto.
     (g) If all or any part of the Premises shall be damaged by fire or other
casualty, Grantor will promptly restore the Premises to the equivalent of its
original condition; and if a part of the Premises shall be damaged through
condemnation, Grantor will promptly restore, repair or alter the remaining
portions of the Premises in a manner satisfactory to Grantee. Notwithstanding
the foregoing, Grantor shall not be obligated to so restore unless in each
instance, Grantee agrees to make available to Grantor (pursuant to a procedure
satisfactory to Grantee) any net insurance or condemnation proceeds actually
received by Grantee hereunder in connection with such casualty loss or
condemnation, to the extent such proceeds are required to defray the expense of
such restoration; provided, however, that the insufficiency of any such
insurance or condemnation proceeds to defray the entire expense of restoration
shall in no way relieve Grantor of its obligation to restore. In the event all
or any portion of the Premises shall be damaged or destroyed by fire or other
casualty or by condemnation, Grantor shall promptly deposit with Grantee a sum
equal to the amount by which the estimated cost of the restoration of the
Premises (as determined by Grantee in its good faith judgment) exceeds the
actual net insurance or condemnation proceeds received by Grantee in connection
with such damage or destruction.
     1.07 Leases and Other Agreements Affecting Property. Grantor will duly and
punctually perform all terms, covenants, conditions and agreements binding upon
it under any lease or any other agreement of any nature whatsoever which
involves or affects the Premises or any part thereof. Grantor will, at the
request of Grantee, furnish Grantee with executed copies of all leases now or
hereafter created upon the Premises or any part thereof, and all leases now or
hereafter entered into will be in form and substance subject to the prior
approval of Grantee. Grantor will not, without the express written consent of
Grantee, modify, surrender or terminate, either orally or in writing, any lease
now existing or hereafter created upon the Premises or any part thereof, nor
will Grantor permit an assignment or a subletting by any tenant without the
prior express written consent of Grantee. Grantor will not accept payment of
rent more than one (1) month in advance without the prior express written
consent of Grantee. In order to further secure payment of the Note and the
observance, performance and discharge of Grantor’s obligations, Grantor hereby
assigns, transfers and sets over unto Grantee all of Grantor’s right, title and
interest in, to and under all present and future leases affecting the Premises
or any part thereof and in and to all of the rents, issues, profits, revenues,
awards and other benefits now or hereafter arising from the use and enjoyment of
the Premises or any part thereof; reserving only the right to Grantor to collect
the same so long as no Event of Default exists hereunder.

- 9 -



--------------------------------------------------------------------------------



 



     The foregoing part of this Paragraph 1.07 to the contrary notwithstanding,
Grantor shall have the following rights respecting the Leases without having to
obtain the prior written consent of Grantee: (w) Grantor may deal with smaller
tenants (those leasing five percent (5%) of the Secured Property Improvements or
less) in the ordinary course of business, including, without limitation, any of
the matters specified above in Paragraph 1.07 which would otherwise require
Grantee’s consent but for this item (w); (x) as provided in the existing License
Agreement with Abrams Industries, Inc., Grantor, as landlord, may terminate the
License Agreement for the 4,210 square feet (Suite 300) by providing thirty
(30) days’ prior written notice to said tenant but only in the event that
Grantor has entered into a lease for said space under terms approved in writing
by Grantee with a tenant having a business reputation and credit worthiness
approved in writing by Grantee, which approvals shall not be unreasonably
withheld; (y) Grantor may give consent to any assignment by a tenant under any
of the leases in the event the assignment is to a new tenant having better
credit than the assigning tenant, such new tenant, and its business reputation
and credit, being subject to the written approval of Grantee which shall not
unreasonably be withheld; and (z) with respect to all leases, Grantor may act in
the ordinary course of business as market conditions dictate and in a
commercially reasonable manner subject, however, to Grantee’s right of consent
and/or approval of certain matters as set forth in this Paragraph 1.07, such
consent and/or approval not to be unreasonably withheld.
     In addition, with respect to any written consent or approval of Grantee
pursuant to this Paragraph 1.07, Grantee shall notify Grantor if Grantee does
not consent to or approve such matter within ten (10) business days after
receipt from Grantor of a request to consent to or approve of any of the matters
requiring Grantee’s consent or approval together with receipt of the required
relevant information. In the event that Grantee does not notify Grantor that
Grantee has not consented to or approved the requested matter within ten
(10) business days, the requested matter shall be deemed consented to or
approved by Grantee.
     As an accommodation to Grantor, Grantee will approve a standard lease form.
Notwithstanding the approval of a standard lease form, Grantee specifically
reserves the right to approve each lease hereinafter entered into wherein
(i) the tenant occupies more than five percent (5%) of the net leasable area of
the Secured Property Improvements; (ii) where the lease term, excluding renewal
options, exceeds three (3) years; (iii) where the use of the premises may be
different than the standard building use regardless of length of lease term or
square footage; (iv) where the use may be potentially hazardous (x-ray
laboratories, etc.); or (v) where there are restrictions on competing stores in
a shopping center or other similar project. Grantor may deal with smaller
tenants (those taking five percent [5%] of the space or less) in the ordinary
course of business without Grantee’s consent. Grantee shall notify Grantor
within ten (10) business days after receipt from Grantor of a request to approve
a lease requiring approval together with receipt of the required relevant
information if Grantee does not approve the lease. In the event that Grantee
does not notify Grantor that Grantee has not approved the proposed lease within
such ten (10) business days, the lease shall be deemed approved.
     1.08 Security Agreement. With respect to the machinery, apparatus,
equipment, fittings, fixtures, building supplies and materials, articles of
personal property, chattels, chattel paper, documents, inventory, accounts, farm
products, consumer goods and general intangibles

- 10 -



--------------------------------------------------------------------------------



 



referred to or described in this Deed, or in any way connected with the use and
enjoyment of the Premises, this Deed is hereby made and declared to be a
security agreement encumbering each and every item of such property included
herein as a part of the Premises, in compliance with the provisions of the
Uniform Commercial Code as enacted in the State of Georgia. Upon request by
Grantee, at any time and from time to time, a financing statement or statements
reciting this Deed to be a security agreement affecting all of such property
shall be executed by Grantor and Grantee and appropriately filed. The remedies
for any violation of the covenants, terms and conditions or the security
agreement contained in this Deed shall be (i) as prescribed herein, or (ii) as
prescribed by general law, or (iii) as prescribed by the specific statutory
consequences now or hereafter enacted and specified in said Uniform Commercial
Code, all at Grantee’s sole election. Grantor and Grantee agree that the filing
of any such financing statement or statements in the records normally having to
do with personal property shall not in any way affect the agreement of Grantor
and Grantee that everything used in connection with the production of income
from the Premises or adapted for use therein or which is described or reflected
in this Deed, is, and at all times and for all purposes and in all proceedings,
both legal or equitable, shall be, regarded as part of the real estate conveyed
hereby regardless of whether (i) any such item is physically attached to the
improvements, (ii) serial numbers are used for the better identification of
certain items capable of being thus identified in an exhibit to this Deed, or
(iii) any such item is referred to or reflected in any such financing statement
or statements so filed at any time. Similarly, the mention in any such financing
statement or statements of the rights in and to (i) the proceeds of any fire
and/or hazard insurance policy, or (ii) any award in eminent domain proceedings
for a taking or for loss of value, or (iii) Grantor’s interest as lessor in any
present or future lease or rights to income growing out of the use and/or
occupancy of the Premises, whether pursuant to lease or otherwise, shall not in
any way alter any of the rights of Grantee as determined by this Deed or affect
the priority of Grantee’s security interest granted hereby or by any other
recorded document, it being understood and agreed that such mention in such
financing statement or statements is solely for the protection of Grantee in the
event any court shall at any time hold with respect to the foregoing clauses
(i), (ii) or (iii) of this sentence, that notice of Grantee’s priority of
interest, to be effective against a particular class of persons, must be filed
in the Uniform Commercial Code records.
     1.09 Further Assurances; After Acquired Property. At any time, and from
time to time, upon request by Grantee, Grantor will make, execute and deliver or
cause to be made, executed and delivered, to Grantee and, where appropriate,
cause to be recorded and/or filed and from time to time thereafter to be
rerecorded and/or refiled at such time and in such offices and places as shall
be deemed desirable by Grantee, any and all such other and further deeds to
secure debt, security agreements, financing statements, continuation statements,
instruments of further assurance, certificates and other documents as may, in
the opinion of Grantee, be necessary or desirable in order to effectuate,
complete, or perfect, or to continue and preserve (a) the obligation of Grantor
under the Note and under this Deed and (b) the lien of this Deed as a first and
prior lien upon and security title in and to all of the Premises, whether now
owned or hereafter acquired by Grantor. Upon any failure by Grantor so to do,
Grantee may make, execute, record, file, rerecord and/or refile any and all such
deeds to secure debt, security agreements, financing statements, continuation
statements, instruments, certificates, and documents for and in the name of
Grantor and Grantor hereby irrevocably appoints Grantee the agent and
attorney-in-fact of Grantor so to do. The lien hereof will automatically attach,
without

- 11 -



--------------------------------------------------------------------------------



 



further act, to all after acquired property attached to and/or used in the
operation of the Premises or any part thereof.
     1.10 Expenses. Grantor will pay or reimburse Grantee, upon demand therefor,
for all attorney’s fees, costs and expenses (including, but not limited to, fees
relating to appraisals and environmental audits) incurred by Grantee in any
suit, action, legal proceeding or dispute of any kind in which Grantee is made a
party or appears as party plaintiff or defendant affecting the indebtedness
secured hereby, this Deed or the interest created herein, or the Premises,
including, but not limited to, the exercise of the power of sale contained in
this Deed, any condemnation action involving the Premises or any action to
protect the security hereof; and any such amounts paid by Grantee shall be added
to the indebtedness secured by the lien of this Deed.
     1.11 Estoppel Affidavits. Grantor, upon ten (10) days’ prior written
notice, shall furnish Grantee a written statement, duly acknowledged, setting
forth the unpaid principal of, and interest on, the indebtedness secured hereby
and whether or not any offsets or defenses exist against such principal and
interest.
     1.12 Subrogation. Grantee shall be subrogated to the claims and liens of
all parties whose claims or liens are discharged or paid with the proceeds of
the indebtedness secured hereby.
     1.13 Books, Records, Accounts and Annual Reports. Grantor will keep and
maintain or will cause to be kept and maintained proper and accurate books,
records and accounts reflecting all items of income and expense in connection
with the operation of the Premises. Grantee shall have the right from time to
time at all times during normal business hours to examine such books, records
and accounts at the office of Grantor or such other person or entity maintaining
such books, records and accounts and to make copies or extracts thereof as
Grantee shall desire. Grantor will furnish to Grantee (i) annually within ninety
(90) days after the end of each fiscal year of Grantor a report of the Premises
for the next previous fiscal year, prepared by an officer of Grantor, and
containing a profit and loss statement for the Premises, and (ii) all supporting
schedules covering the operations of the Premises including detailed income and
expense statements, all in reasonable detail to the satisfaction of Grantee, and
accompanied by the certification of an officer of Grantor as to the accuracy
thereof. Such statements shall agree with the statements of Abrams Properties,
Inc. referenced below, provided that such income and expense statements are
prepared in a manner that separates the income and expenses for the Premises
from the financial statements of Abrams Properties, Inc. Grantor shall deliver
to Grantee, annually (unless otherwise requested by Grantee, and then
semi-annually), a certified rent roll showing the names of all tenants, the
amount of space leased, the annual rental amount being paid, the rent per square
foot, any participation rent or expense reimbursements being paid by the
tenants, the lease expiry date, the amount of the security deposit, and the
amount of vacant space. Grantor shall provide such information annually within
said 90-day period. Also, Grantor shall deliver to Grantee, annually, financial
statements of Abrams Properties, Inc., a Georgia corporation, which shall
include Grantor, prepared by a Certified Public Accountant satisfactory to
Grantee, within three (3) months after the close of its fiscal year.

- 12 -



--------------------------------------------------------------------------------



 



     1.14 Limit of Validity. If from any circumstance whatsoever fulfillment of
any provision of this Deed or of the Note, at the time performance of such
provision shall be due, shall involve transcending the limit of validity
presently prescribed by any applicable usury statute or any other applicable
law, with regard to obligations of like character and amount, then ipso facto
the obligation to be fulfilled shall be reduced to the limit of such validity,
so that in no event shall any exaction be possible under this Deed or under the
Note that is in excess of the current limit of such validity, but such
obligation shall be fulfilled to the limit of such validity. The provisions of
this Paragraph 1.14 shall control every other provision of this Deed and of the
Note.
     1.15 Restrictions Against Future Conveyances and Encumbrances. Grantor
hereby acknowledges, confirms and agrees to and with Grantee that, in extending
the indebtedness evidenced by the Note at the rate of interest and upon the
other terms therein and herein set forth, (i) Grantee justifiably has relied,
and continues to rely, upon the identity, creditworthiness and development and
management expertise of Grantor as the means of the repayment of such
indebtedness and of maintaining the value of the Premises which constitutes
Grantee’s security therefor and (ii) that any change in such identity,
creditworthiness or expertise or any further encumbrance of Grantor’s equity in
the Premises could materially impair or jeopardize Grantee’s said security or
means of repayment. Grantor further acknowledges (i) that the terms and rate of
interest upon which such indebtedness has been extended to Grantor constitute a
transaction which has been bargained for at arm’s length solely between, and
which is unique to, Grantor and Grantee, (ii) that in all likelihood Grantee
would not have extended such financing upon such rate of interest and other
aforementioned terms and security to any party other than Grantor and (iii) that
Grantee should be entitled, as a matter of business practice and contractual
freedom, to elect whether to conduct business with parties other than Grantor
upon the rate of interest, other terms and security originally contracted for
between Grantor and Grantee with respect to said indebtedness.
     Grantor will not change or dissolve its limited liability company status
prior to maturity or satisfaction of the loan without prior written approval of
Grantee, such approval not to be unreasonably withheld. However, in the event of
the death of a member, Grantor not otherwise being in default under the Note,
this Deed, or any other instruments securing this loan, and upon prior written
application to Grantee, within ninety (90) days of the date of death of such
deceased partner, supported by such additional documentation as Grantee (in its
sole discretion) may require, Grantee shall permit the transfer of such deceased
member’s interest to his heirs or testamentary beneficiaries; provided, further,
that any such heir or beneficiary must first execute such documentation required
by Grantee, by which such proposed transferee shall assume and guarantee that
proportional share of the personal liability of the deceased partner,
stockholder, trustee or member, as the case may be. Since the Loan is
non-recourse except for those specific items which the partner, stockholder,
trustee or member, as case may be, is specifically liable under Paragraph 3.06
of this Deed, then the proposed transferee shall also assume and guarantee all
those items outlined under the Non Recourse section of this Deed. It is
understood that in any such situation, Grantor shall be solely liable for any
and all legal and administrative expenses of Grantee required to consummate the
necessary documentation, including, but not limited to in the event Grantor
changes or dissolves its limited liability status, a title examination showing
no

- 13 -



--------------------------------------------------------------------------------



 



adverse title consequences since the original funding hereof and such formal
opinions of counsel as Grantee in its sole discretion shall require.
     In the event of a transfer of ownership interests among related entities of
Grantor and entities fifty-one percent (51%) or more controlled by Abrams
Industries, Inc., a Georgia corporation, or Abrams Properties, Inc., a Georgia
corporation (the “Guarantor”), Grantor not otherwise being in default under the
Note, this Deed or any other documents securing the Note and upon prior written
application to Grantee, supported by such additional documentation as Grantee
(in its sole discretion) may require, including, but not limited to, copies of
the proposed new partnership agreement, articles of incorporation, trust
agreement or limited liability company agreement, as the case may be, proposed
instruments of conveyance, updated title report (showing no adverse title
consequences since funding), financial statements, credit reports or other
financial information, Grantee shall permit the transfer; provided further, that
any such transferee shall assume and guarantee all those items outlined under
Paragraph 3.06 of this Deed. It is understood that in any such situation,
Grantor shall be solely liable for any and all legal and administrative expenses
of Grantee required to consummate the necessary documentation. Grantee will
charge an administrative fee for processing any application seeking its
permission and consent to such a transfer. The minimum fee is One Thousand and
00/100 Dollars ($1,000.00), but said fee is subject to adjustment by Grantee
based upon the time spent to administer the requested change. There shall be no
transfer fee in the event of a transfer of ownership interest.
     Grantor covenants and agrees with Grantee that except as set forth above on
sale or transfer of (i) all or any part of the Premises or any interest therein,
or (ii) all of or any part of the beneficial interest in Grantor (if Grantor is
not a natural person or persons but is a corporation, partnership, trust or
other legal entity), Grantee may, at Grantee’s option, declare all of the sums
secured by this Deed to be immediately due and payable unless Grantee has
consented to such sale or transfer, provided, however, Grantee agrees not to
unreasonably withhold its consent to a sale, transfer or encumbrance of the
Premises or transfer of a beneficial interest in Grantor upon prior written
notice and full and complete disclosure to Grantee of all pertinent information
effecting such sale, transfer or encumbrance. Grantee’s consent to any such
transfer shall be made only when the transferee’s creditworthiness and
management ability are satisfactory to Grantee, and the transferee has executed,
prior to the sale or transfer, a written assumption agreement. In addition, in
the event of an approved transfer of the Premises, a management agreement
acceptable to Grantee will be required with a company approved by Grantee.
     In the event Grantee approves a sale or transfer of the Premises, Grantor
shall pay to Grantee a fee equal to one percent (1.00%) of the outstanding
principal balance of the loan, plus all legal and administrative expenses of
Grantee required to consummate the necessary documentation, including, but not
limited to, a title examination showing no adverse title consequences since the
original funding of the loan, and such formal opinions of counsel as Grantee in
its sole discretion shall require. Should Grantee approve a transfer, there will
be no change in the terms and provisions of this loan, and no additional
collateral or guaranties will be required other than the subsequent transferee
shall assume the obligations of Grantor under the Note, this Deed, the
Environmental Indemnification Agreement of even date in favor of Grantee

- 14 -



--------------------------------------------------------------------------------



 



and all other Loan Documents. This right of transfer shall apply only to Grantor
and not to any subsequent transferee.
     Grantee shall also be entitled, at its option, to declare an Event of
Default hereunder, if, without obtaining Grantee’s prior written consent,
Grantor creates, or permits to be created, any other lien or encumbrance (except
as above provided) against all or any portion of the Premises or any interest
therein or fails to pay, when the same shall become due, or bond off all lawful
claims and demands of mechanics, materialmen, laborers and others which, if
unpaid, might result in or permit the creation of a lien on all or any portion
of the Premises or any interest therein or on the revenues, rents, issues,
income and profits arising therefrom.
     No such consent by Grantee, and no waiver by Grantee of an Event of Default
under this Paragraph 1.15, shall constitute a consent to or waiver of any right,
remedy or power of Grantee upon or with respect to any subsequent Event of
Default hereunder.
     The terms and provisions of this Paragraph 1.15 shall control and supersede
any contrary terms or provisions contained in the Note, this Deed or any other
document, agreement or instrument now or hereafter evidencing, securing or
otherwise relating to the obligations secured hereby.
     1.16 Letter(s) of Credit. In order to provide collateral to Grantee in
addition to the Premises, Grantor shall be required to provide Grantee with
certain letters of credit as hereinafter provided. Prior to the closing of the
Loan, Grantor shall provide a letter of credit in the amount of $150,000.00
which letter of credit will expire no earlier than sixty (60) days after the
first day of the second loan year. Prior to the first day of the second loan
year, Grantor must renew or replace the letter of credit with one or more
letters of credit so that Grantee has one or more letters of credit aggregating
$150,000.00 during the second and third loan years and that said letter(s) of
credit will expire no earlier than sixty (60) days after the first day of the
third and fourth loan years respectively. Prior to the first day of the fourth
loan year, Grantor must deliver to Grantee one or more letters of credit
aggregating $300,000.00 and said letter(s) of credit must be renewed or replaced
with one or more letters of credit so that Grantee has one or more letters of
credit aggregating $300,000.00 during the fourth, fifth and sixth loan years
which letter(s) of credit will expire no earlier than sixty (60) days after the
first day of the fifth, sixth and seventh loan years respectively. Prior to the
first day of the seventh loan year, Grantor must deliver to Grantee one or more
letters of credit aggregating $450,000.00 which letter(s) of credit will expire
no earlier than sixty (60) days after the first day of the eighth, ninth and
tenth loan years respectively. In no event shall the letter(s) of credit of
$450,000.00 which will be held by Grantee in the tenth loan year expire earlier
than sixty (60) days after the maturity date of the Loan. The failure of Grantor
to provide the letter(s) of credit specified in this Paragraph 1.16 shall
constitute a monetary default under the Loan. In the event that Grantor defaults
under the Loan and such default is not cured within any applicable notice and
right to cure period, Grantee may draw upon or cash the letter(s) of credit just
as Grantee may realize upon the Premises. In the event that Grantor pays the
Loan in full, the letter(s) of credit shall be returned to Grantor without
having been drawn upon by Grantee, no later than five (5) business days after
payment of the Loan.

- 15 -



--------------------------------------------------------------------------------



 



     Any letter of credit required in this Paragraph 1.16 shall mean an
irrevocable, unconditional, in Grantee’s sole discretion, letter of credit
issued by a commercial bank acceptable to Grantee with said bank having total
assets of at least $2,000,000,000.00. Grantor and Guarantor shall personally,
jointly, severally, and unconditionally guarantee payment of any letters of
credit and any renewals and/or replacements thereof, in the event the bank
issuing the letter of credit becomes insolvent, files for bankruptcy, has
bankruptcy filed against it, is closed (either temporarily or permanently), is
placed in receivership, conservatorship, or liquidation by the Federal Deposit
Insurance Corporation or any other local, state, or federal governmental agency,
or if the bank refuses or fails to honor the letters of credit when presented by
Grantee. In addition, in the event any of the aforementioned situations take
place, Grantee in its sole discretion, may require Grantor to obtain a
replacement letter(s) of credit from a bank or other financial institution
acceptable to Grantee, in its sole discretion, or may require Grantor to pledge
other security acceptable to Grantee, in its sole discretion, with respect to
the obligation secured by the letters of credit.
ARTICLE II
     2.01 Events of Default. The terms “Default”, “default”, “Event of Default”
or “Events of Default”, wherever used in this Deed, shall mean any one or more
of the following events:
     (a) Failure by Grantor to pay any installment of principal or interest or
deposits as required by the Note or by this Deed; or
     (b) Failure by Grantor to duly observe or perform any other term, covenant,
condition or agreement of this Deed not cured within thirty (30) days after
written notice from Grantor to Grantee thereof, provided, however, if such
default cannot be cured within said thirty (30)-day period, Grantor shall have a
reasonable time to cure the default provided (i) Grantor takes action to cure
the default within said thirty (30)-day period and (ii) Grantor is, in Grantee’s
sole judgment, working diligently to complete the cure;
     (c) Failure by Grantor to duly observe or perform any term, covenant,
condition or agreement in any assignment of lease(s) or any other agreement
given or made as additional security for the performance of the Note or this
Deed; or
     (d) Any warranty of Grantor contained in this Deed or in any other
instrument, document, transfer, conveyance, assignment or loan agreement given
by Grantor with respect to the indebtedness secured hereby, proves to be untrue
or misleading in any material respect; or
     (e) The filing by Grantor of a voluntary petition in bankruptcy or
Grantor’s adjudication as a bankrupt or insolvent, or the filing by Grantor of
any petition or answer seeking or acquiescing in any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief for itself under any present or future federal, state or other law or
regulation relating to bankruptcy, insolvency or other relief for debtors, or
Grantor’s seeking or consenting to or acquiescing in the appointment of any
trustee, receiver or liquidator of Grantor or of all or any substantial part of
the Premises or of any

- 16 -



--------------------------------------------------------------------------------



 



or all of the rents, issues, profits or revenues thereof, or the making by
Grantor of any general assignment for the benefit of creditors, or the admission
in writing by Grantor of its inability to pay its debts generally as they become
due; or
     (f) The entry by a court of competent jurisdiction of an order, judgment or
decree approving a petition filed against Grantor seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future federal, state or other law or regulation
relating to bankruptcy, insolvency or other relief for debtors, which order,
judgment or decree remains unvacated and unstayed for an aggregate of sixty
(60) days (whether or not consecutive) from the date of entry thereof, or the
appointment of any trustee, receiver or liquidator of Grantor or of all or any
substantial part of the Premises or of any or all of the rents, issues, profits
or revenues thereof without the consent or acquiescence of Grantor, which
appointment shall remain unvacated and unstayed for an aggregate of sixty
(60) days (whether or not consecutive); or
     (g) Abrams Properties, Inc., the Guarantor under that certain Unconditional
Guaranty of Payment and Performance of even date in favor of Grantee, fails to
have as of the date hereof and maintain thereafter a minimum net worth of
$2,000,000.00.
     2.02 Acceleration of Maturity. If an Event of Default shall have occurred,
then the entire indebtedness secured hereby shall, at the option of Grantee,
immediately become due and payable without notice or demand, time being of the
essence of this Deed; and no omission on the part of Grantee to exercise such
option when entitled to do so shall be construed as a waiver of such right.
     2.03 Grantee’s Right to Enter and Take Possession, Operate and Apply
Revenues.
     (a) If an Event of Default shall have occurred and be continuing, Grantor,
upon demand of Grantee, shall forthwith surrender to Grantee the actual
possession of the Premises and, if and to the extent permitted by law, Grantee
itself, or by such officers or agents as it may appoint, may enter and take
possession of all the Premises without the appointment of a receiver, or an
application therefor, and may exclude Grantor and its agents and employees
wholly therefrom, and may have joint access with Grantor to the books, papers
and accounts of Grantor.
     (b) If Grantor shall for any reason fail to surrender or deliver the
Premises or any part thereof after such demand by Grantee, Grantee may obtain a
judgment or decree conferring upon Grantee the right to immediate possession or
requiring Grantor to deliver immediate possession of the Premises to Grantee, to
the entry of which judgment or decree Grantor hereby specifically consents.
Grantor will pay to Grantee, upon demand, all expenses of obtaining such
judgment or decree, including reasonable compensation to Grantee, its attorneys
and agents; and all such expenses and compensation shall, until paid, be secured
by the lien of this Deed.

- 17 -



--------------------------------------------------------------------------------



 



     (c) Upon every such entering upon or taking of possession, Grantee may
hold, store, use, operate, manage and control the Premises and conduct the
business thereof, and, from time to time (i) make all necessary and proper
maintenance, repairs, renewals, replacements, additions, betterments and
improvements thereto and thereon and purchase or otherwise acquire additional
fixtures, personalty and other property; (ii) insure or keep the Premises
insured; (iii) manage and operate the Premises and exercise all the rights and
powers of Grantor to the same extent as Grantor could in its own name or
otherwise with respect to the same; and (iv) enter into any and all agreements
with respect to the exercise by others of any of the powers herein granted
Grantee, all as Grantee from time to time may determine to be in its best
interest. Grantee may collect and receive all the rents, issues, profits and
revenues from the Premises, including those past due as well as those accruing
thereafter, and, after deducting (aa) all expenses of taking, holding, managing
and operating the Premises (including compensation for the services of all
persons employed for such purposes); (bb) the cost of all such maintenance,
repairs, renewals, replacements, additions, betterments, improvements, purchases
and acquisitions; (cc) the cost of such insurance; (dd) such taxes, assessments
and other similar charges as Grantee may at its option pay; (ee) other proper
charges upon the Premises or any part thereof; and (ff) the reasonable
compensation, expenses and disbursements of the attorneys and agents of Grantee,
Grantee shall apply the remainder of the monies and proceeds so received by
Grantee, first to the payment of accrued interest; second to the payment of
deposits required in Paragraph 1.04; and third to the payment of overdue
installments of principal.
     (d) Whenever all that is due upon such interest, deposits and principal
installments and under any of the terms, covenants, conditions and agreements of
this Deed, shall have been paid and all Events of Default made good, Grantee
shall surrender possession of the Premises to Grantor, its successors or
assigns. The same right of taking possession, however, shall exist if any
subsequent Event of Default shall occur and be continuing.
     2.04 Performance by Grantee of Defaults by Grantor. If Grantor shall
Default in the payment, performance or observance of any term, covenant or
condition of this Deed, Grantee may, at its option, pay, perform or observe the
same, and all payments made or costs or expenses incurred by Grantee in
connection therewith shall be secured hereby and shall be, without demand,
immediately repaid by Grantor to Grantee with interest thereon at the default
rate provided in the Note. Grantee shall be the sole judge of the necessity for
any such actions and of the amounts to be paid. Grantee is hereby empowered to
enter and to authorize others to enter upon the Premises or any part thereof for
the purpose of performing or observing any such defaulted term, covenant or
condition without thereby becoming liable to Grantor or any person in possession
holding under Grantor.
     2.05 Receiver. If an Event of Default shall have occurred and be
continuing, Grantee, upon application to a court of competent jurisdiction,
shall be entitled as a matter of strict right without notice and without regard
to the occupancy or value of any security for the indebtedness secured hereby or
the solvency of any party bound for its payment, to the appointment of a
receiver to take possession of and to operate the Premises and to collect and
apply the rents,

- 18 -



--------------------------------------------------------------------------------



 



issues, profits and revenues thereof. The receiver shall have all of the rights
and powers permitted under the laws of the State of Georgia. Grantor will pay to
Grantee upon demand all expenses, including receiver’s fees, attorney’s fees,
costs and agent’s compensation, incurred pursuant to the provisions of this
Paragraph 2.05; and all such expenses shall be secured by this Deed.
     2.06 Enforcement.
     (a) If an Event of Default shall have occurred and be continuing, Grantee,
at its option, may sell the Premises or any part of the Premises or any interest
therein at public sale or sales before the door of the courthouse of the county
in which the Premises or any part of the Premises is situated, to the highest
bidder for cash, in order to pay the indebtednesses secured hereby and accrued
interest thereon and insurance premiums, liens, assessments, taxes and charges,
including utility charges, if any, with accrued interest thereon, and all
expenses of the sale and of all proceedings in connection therewith, including
actual attorney’s fees, if incurred, after advertising the time, place and terms
of sale once a week for four (4) weeks immediately preceding such sale (but
without regard to the number of days) in a newspaper in which Sheriff’s sales
are advertised in said county. At any such public sale, Grantee may execute and
deliver to the purchaser a conveyance of the Premises or any part of the
Premises in fee simple or any other interest therein, with full warranties of
title and to this end, Grantor hereby constitutes and appoints Grantee the agent
and attorney-in-fact of Grantor to make such sale and conveyance, and thereby to
divest Grantor of all right, title or equity that Grantor may have in and to the
Premises and to vest the same in the purchaser or purchasers at such sale or
sales, all the acts and doings of said agent and attorney-in-fact are hereby
ratified and confirmed and any recitals in said conveyance or conveyances as to
facts essential to a valid sale shall be binding upon Grantor. The aforesaid
power of sale and agency hereby granted are coupled with an interest and are
irrevocable by death or otherwise, are granted as cumulative of the other
remedies provided hereby and shall not be exhausted by one exercise thereof but
may be exercised until full payment of all indebtednesses secured hereby.
     (b) If an Event of Default shall have occurred and be continuing, Grantee
may, in addition to and not in abrogation of the rights covered under
subparagraph (a) of this Paragraph 2.06, either with or without entry or taking
possession as herein provided or otherwise, proceed by a suit or suits in law or
in equity or by any other appropriate proceeding or remedy (i) to enforce
payment of the Note (subject to Paragraph 3.06 hereof) or the performance of any
term, covenant, condition or agreement of this Deed of any other right, and
(ii) to pursue any other remedy available to it, all as Grantee shall determine
most effectual for such purposes.
     2.07 Purchase by Grantee. Upon any foreclosure sale, Grantee may bid for
and purchase that portion of or interest in the Premises then being so sold, and
shall be entitled to apply all or any part of the indebtedness secured hereby as
a credit to the purchase price.

- 19 -



--------------------------------------------------------------------------------



 



     2.08 Application of Proceeds of Sale. In the event of a foreclosure sale of
all or any part of the Premises or of any interest therein, the proceeds of said
sale shall be applied, first, to the expenses of such sale and of all
proceedings in connection therewith, including attorney’s and trustee’s fees,
then to insurance premiums, liens, assessments, taxes and charges including
utility charges advanced by Grantee, then to payment of the outstanding
principal balance of the indebtedness secured hereby, then to the accrued
interest on all of the foregoing, and finally the remainder, if any, shall be
paid to Grantor.
     2.09 Grantor as Tenant Holding Over. In the event of any such foreclosure
sale by Grantee, Grantor shall be deemed a tenant holding over and shall
forthwith deliver possession to the purchaser or purchasers at such sale or be
summarily dispossessed according to provisions of law applicable to tenants
holding over.
     2.10 Waiver of Appraisement, Valuation, Stay, Extension and Redemption
Laws. Grantor agrees to the full extent permitted by law, that in case of a
Default on the part of Grantor hereunder, neither Grantor nor anyone claiming
through or under it shall or will set up, claim or seek to take advantage of any
appraisement, valuation, stay, extension, homestead, exemption or redemption
laws now or hereafter in force, in order to prevent or hinder the enforcement or
foreclosure of this Deed, or the absolute sale of the Premises, or the final and
absolute putting into possession thereof, immediately after such sale, of the
purchasers thereat, and Grantor, for itself and all who may at any time claim
through or under it, hereby waives to the full extent that it may lawfully so
do, the benefit of all such laws, and any and all right to have the assets
comprised in the security intended to be created hereby marshaled upon any
foreclosure of the lien hereof.
     2.11 Leases. Grantee, at its option, is authorized to foreclose this Deed
subject to the rights of any tenants of the Premises, and the failure to make
any such tenants parties to any such foreclosure proceedings and to foreclose
their rights will not be, nor be asserted to be by Grantor, a defense to any
proceedings instituted by Grantee to collect the sums secured hereby.
     2.12 Discontinuance of Proceedings and Restoration of the Parties. In case
Grantee shall have proceeded to enforce any right, power or remedy under this
Deed by foreclosure, entry or otherwise, and such proceedings shall have been
discontinued or abandoned for any reason, or shall have been determined
adversely to Grantee, then and in every such case Grantor and Grantee shall be
restored to their former positions and rights hereunder, and all rights, powers
and remedies of Grantee shall continue as if no such proceeding had been taken.
     2.13 Remedies Cumulative. No right, power or remedy conferred upon or
reserved to Grantee by this Deed is intended to be exclusive of any other right,
power or remedy, but each and every such right, power and remedy shall be
cumulative and concurrent and shall be in addition to any other right, power and
remedy given hereunder or now or hereafter existing at law or in equity or by
statute.

- 20 -



--------------------------------------------------------------------------------



 



     2.14 Waiver.
     (a) No delay or omission of Grantee or of any holder of the Note to
exercise any right, power or remedy accruing upon any Default shall exhaust or
impair any such right, power or remedy or shall be construed to be a waiver of
any such Default, or acquiescence therein; and every right, power and remedy
given by this Deed to Grantee may be exercised from time to time and as often as
may be deemed expedient by Grantee. No consent or waiver, expressed or implied,
by Grantee to or of any breach or Default by Grantor in the performance of the
obligations thereof hereunder shall be deemed or construed to be a consent or
waiver to or of any other breach or Default in the performance of the same or
any other obligations of Grantor hereunder. Failure on the part of Grantee to
complain of any act or failure to act or to declare an Event of Default,
irrespective of how long such failure continues, shall not constitute a waiver
by Grantee of its rights hereunder or impair any rights, powers or remedies
consequent on any breach or Default by Grantor.
     (b) If Grantee (i) grants forbearance or an extension of time for the
payment of any sums secured hereby; (ii) takes other or additional security for
the payment of any sums secured hereby; (iii) waives or does not exercise any
right granted herein or in the Note; (iv) releases any part of the Premises from
the lien of this Deed or otherwise changes any of the terms, covenants,
conditions or agreements of the Note or this Deed; (v) consents to the filing of
any map, plat or replat affecting the Premises; (vi) consents to the granting of
any easement or other right affecting the Premises; or (vii) makes or consents
to any agreement subordinating the lien hereof, any such act or omission shall
not release, discharge, modify, change or affect the original liability under
the Note (subject to Paragraph 3.06 hereof), this Deed or any other obligation
of Grantor or any subsequent purchaser of the Premises or any part thereof, or
any maker, cosigner, endorser, surety or guarantor; nor shall any such act or
omission preclude Grantee from exercising any right, power or privilege herein
granted or intended to be granted in the event of any Default then made or of
any subsequent Default; nor, except as otherwise expressly provided in an
instrument or instruments executed by Grantee, shall the lien of this Deed be
altered thereby. In the event of the sale or transfer by operation of law or
otherwise of all or any part of the Premises, Grantee, without notice, is hereby
authorized and empowered to deal with any such vendee or transferee with
reference to the Premises or the indebtedness secured hereby, or with reference
to any of the terms, covenants, conditions or agreements hereof, as fully and to
the same extent as it might deal with the original parties hereto and without in
any way releasing or discharging any liabilities, obligations or undertakings.
     2.15 Suits to Protect the Premises. Grantee shall have power (a) to
institute and maintain such suits and proceedings as it may deem expedient to
prevent any impairment of the Premises by any acts which may be unlawful or in
violation of this Deed, (b) to preserve or protect its interest in the Premises
and in the rents, issues, profits and revenues arising therefrom, and (c) to
restrain the enforcement of or compliance with any legislation or other
governmental enactment, rule or order that may be unconstitutional or otherwise
invalid, if the enforcement of

- 21 -



--------------------------------------------------------------------------------



 



or compliance with such enactment, rule or order would impair the security
hereunder or be prejudicial to the interest of Grantee.
     2.16 Grantee May File Proofs of Claim. In the case of any receivership,
insolvency, bankruptcy, reorganization, arrangement, adjustment, composition or
other proceedings affecting Grantor, its creditors or its property, Grantee, to
the extent permitted by law, shall be entitled to file such proofs of claim and
other documents as may be necessary or advisable in order to have the claims of
Grantee allowed in such proceedings for the entire amount due and payable by
Grantor under this Deed at the date of the institution of such proceedings and
for any additional amount which may become due and payable by Grantor hereunder
after such date.
     2.17 WAIVER OF GRANTOR’S RIGHTS. BY EXECUTION OF THIS DEED AND BY
INITIALING THIS PARAGRAPH 2.17, GRANTOR EXPRESSLY: (A) ACKNOWLEDGES THE RIGHT TO
ACCELERATE THE INDEBTEDNESS EVIDENCED BY THE NOTE AND THE POWER OF ATTORNEY
GIVEN HEREIN TO GRANTEE TO SELL THE PREMISES BY NONJUDICIAL FORECLOSURE UPON
DEFAULT BY GRANTOR WITHOUT ANY JUDICIAL HEARING AND WITHOUT ANY NOTICE OTHER
THAN SUCH NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE GIVEN UNDER THE
PROVISIONS OF THIS DEED; (B) WAIVES ANY AND ALL RIGHTS WHICH GRANTOR MAY HAVE
UNDER THE CONSTITUTION OF THE UNITED STATES (INCLUDING THE FIFTH AND FOURTEENTH
AMENDMENTS THEREOF), THE VARIOUS PROVISIONS OF THE CONSTITUTIONS FOR THE SEVERAL
STATES, OR BY REASON OF ANY OTHER APPLICABLE LAW, TO NOTICE AND TO JUDICIAL
HEARING PRIOR TO THE EXERCISE BY GRANTEE OF ANY RIGHT OR REMEDY HEREIN PROVIDED
TO GRANTEE, EXCEPT SUCH NOTICE (IF ANY) AS IS SPECIFICALLY REQUIRED TO BE
PROVIDED IN THIS DEED; (C) ACKNOWLEDGES THAT GRANTOR HAS READ THIS DEED AND ANY
AND ALL QUESTIONS REGARDING THE LEGAL EFFECT OF THIS DEED AND ITS PROVISIONS
HAVE BEEN EXPLAINED FULLY TO GRANTOR AND GRANTOR HAS CONSULTED WITH COUNSEL OF
GRANTOR’S CHOICE PRIOR TO EXECUTING THIS DEED; AND (D) ACKNOWLEDGES THAT ALL
WAIVERS OF THE AFORESAID RIGHTS OF GRANTOR HAVE BEEN MADE KNOWINGLY,
INTENTIONALLY AND WILLINGLY BY GRANTOR AS PART OF A BARGAINED FOR LOAN
TRANSACTION:
INITIALED BY GRANTOR: ______
ARTICLE III
     3.01 Successors and Assigns. This Deed shall inure to the benefit of and be
binding upon Grantor and Grantee and their respective heirs, executors, legal
representatives, successors and assigns. Whenever a reference is made in this
Deed to Grantor or Grantee such reference shall be deemed to include a reference
to the heirs, executors, legal representatives, successors and assigns of
Grantor or Grantee.
     3.02 Terminology. All personal pronouns used in this Deed whether used in
the masculine, feminine or neuter gender, shall include all other genders; the
singular shall include

- 22 -



--------------------------------------------------------------------------------



 



the plural, and vice versa. Titles and Articles are for convenience only and
neither limit nor amplify the provisions of this Deed itself, and all references
herein to Articles, Paragraphs or subparagraphs thereof, shall refer to the
corresponding Articles, Paragraphs or subparagraphs thereof, of this Deed unless
specific reference is made to such Articles, Paragraphs or subparagraphs thereof
of another document or instrument.
     3.03 Severability. If any provision of this Deed or the application thereof
to any person or circumstance shall be invalid or unenforceable to any extent,
the remainder of this Deed and the application of such provisions to other
persons or circumstances shall not be affected thereby and shall be enforced to
the greatest extent permitted by law.
     3.04 Applicable Law. This Deed shall be interpreted, construed and enforced
according to the laws of the state wherein the Land is situated.
     3.05 Notices, Demands and Requests. All notices, demands or requests
provided for or permitted to be given pursuant to this Deed must be in writing
and shall be deemed to have been properly given or served by depositing the same
in the United States Mail, postage prepaid and registered or certified return
receipt requested and addressed to the addresses set forth on the first page
hereof. All notices, demands and requests shall be effective upon being
deposited in the United States Mail. However, the time period in which a
response to any notice, demand or request must be given, if any, shall commence
to run from the date of receipt of the notice, demand or request by the
addressee thereof. Rejection or other refusal to accept or the inability to
deliver because of changed address of which no notice was given shall be deemed
to be receipt of the notice, demand or request sent. By giving at least thirty
(30) days written notice thereof, Grantor or Grantee shall have the right from
time to time and at any time during the term of this Deed to change their
respective addresses and each shall have the right to specify as its address any
other address within the United States of America.
     3.06 Non Recourse. Grantor’s liability with respect to the payment of
principal and interest as required under the Note shall be non recourse and
Grantee’s remedies for the repayment of the indebtedness and Grantor’s other
obligations under the Note and under any of the other Loan Documents shall be
limited to the Premises and Grantee’s receipt of the rents, issues and profits
from the Premises. Grantee shall make no efforts to extract payments out of any
other assets of Grantor or from any person or entity comprising Grantor or to
seek judgment (except as hereinafter provided) for any sums which are or may be
payable under the Note, this Deed or any other documents securing the Note, as
well as any claim or judgment (except as hereinafter provided) for any
deficiency remaining after foreclosure of this Deed. Notwithstanding the above,
nothing herein contained shall be deemed to be a release or impairment of the
indebtedness evidenced by the Note or the security therefor intended by the
other Loan Documents or be deemed to preclude Grantee from exercising its rights
to foreclose this Deed or to enforce any of its other rights or remedies under
the Loan Documents. It is expressly understood and agreed that the
aforementioned limitation on liability shall in no way affect or apply to
Grantor’s or Guarantor’s liability and continued liability for any loss suffered
by or liability assessed against Grantee for the following terms:

- 23 -



--------------------------------------------------------------------------------



 



     (a) Fraud or misrepresentation made in connection with the Note or any of
the other Loan Documents governing, securing, or pertaining to the payment
thereof;
     (b) Failure to pay taxes prior to delinquency or to pay assessments,
charges for labor or materials, or any other charges which may create liens on
any portion of the Premises;
     (c) The misapplication of (i) proceeds of insurance covering any portion of
the Premises; or (ii) proceeds from the sale or condemnation of any portion of
the Premises; or (iii) rentals received by or on behalf of Grantor subsequent to
the date on which Grantee makes written demand therefor pursuant to any
instrument governing, securing, or pertaining to the payment of the Note;
     (d) Causing or permitting waste to occur in, on, or about the Premises and
failure to maintain the Premises, excepting ordinary wear and tear;
     (e) The payment to Grantee upon Grantee’s acquisition of title to the
Premises of all unearned advance rentals and security deposits paid by tenants
of the Premises and not refunded to or forfeited by such tenants;
     (f) The payment to Grantee of any and all fees paid to Grantor by tenants
of the Premises, which fees permit tenants to terminate their leases and which
fees are paid to Grantor after Grantee has given Grantor notice of an event of
default under the Note or any of the other Loan Documents;
     (g) Loss by fire or casualty to the extent not compensated by insurance
proceeds collected by Grantee;
     (h) The return of, or reimbursement for, all personal property owned by
Grantor taken from the Premises by or on behalf of Grantor, out of the ordinary
course of business, and not replaced by items of equal or greater value than the
original value of the personal property so removed;
     (i) All court costs and reasonable attorney’s fees actually incurred which
are provided for in the Note or in any other Loan Documents governing, securing,
or pertaining to the payment of the Note;
     (j) (i) Removal of any chemical, material, or substance in excess of legal
limits to which exposure is prohibited, limited, or regulated by any federal,
state, county, or local authority which may or could pose a hazard to the health
and safety of the occupants of the Premises, regardless of the source of
origination, (ii) the restoration of the Premises to comply with all
governmental regulations pertaining to hazardous waste found in, on, or under
the Premises, regardless of the source of origination, and (iii) any indemnity
or other agreement to hold Grantee harmless from and against any and all losses,
liabilities, damages, injuries, costs, and expenses of any and every kind
arising as a result of the existence and/or removal of hazardous materials,
toxic substances, or hazardous waste and from the violation of hazardous waste
laws. Grantor or Guarantors

- 24 -



--------------------------------------------------------------------------------



 



shall not be liable hereunder if the Premises became contaminated subsequent to
Grantee’s acquisition of the Premises by foreclosure or acceptance of a deed in
lieu thereof upon Grantor’s delivery to Grantee of a then current, written Phase
I environmental audit report, prepared by an environmental engineer acceptable
to Grantee, which is satisfactory to Grantee in form and content and which
complies with Grantee’s current environmental audit requirements stating that
the Premises are free from the presence of hazardous materials. In the event
Grantee determines a Phase II environmental audit report may be necessary after
reviewing the Phase I report, Grantee, in its sole discretion, may require said
Phase II report be prepared by an environmental engineer acceptable to Grantee.
Such report must be satisfactory to Grantee in form and content and must comply
with Grantee’s current environmental audit requirements stating that the
Premises are free from the presence of hazardous materials. Grantor shall be
solely responsible to pay for all such reports. All such reports shall be
delivered to Grantee prior to the completion of any foreclosure action or
deed-in-lieu.
     Liability under this exception (j) shall extend beyond repayment of the
Note and compliance with the terms of this Deed unless at the time of repayment
Grantor or Guarantor(s) provides Grantee with a then current, written Phase I
environmental audit report, prepared by an environmental engineer acceptable to
Grantee, which is satisfactory to Grantee in form and content and which complies
with Grantee’s current environmental audit requirements stating that the
Premises are free from the presence of hazardous materials. In the event Grantee
determines a Phase II environmental audit report may be necessary after
reviewing the Phase I report, Grantee, in its sole discretion, may require said
Phase II report be prepared by an environmental engineer acceptable to Grantee.
Such report must be satisfactory to Grantee in form and content and must comply
with Grantee’s current environmental audit requirements stating that the
Premises are free from the presence of hazardous materials. Grantor or
Guarantor(s) shall be solely responsible to pay for all such reports. All such
reports shall be delivered to Grantee prior to the completion of any foreclosure
action or deed-in-lieu. The burden of proof under this section with regard to
establishing the date upon which such chemical, material, or substance was
placed or appeared in, on, or under the Premises shall be upon Grantor or
Guarantor(s);
     (k) (i) Any and all costs incurred in order to cause the Premises to comply
with the accessibility provisions of The Fair Housing Act of 1988, The Americans
With Disabilities Act, and any other accessibility laws, and (ii) any indemnity
or other agreement to hold Grantee harmless from and against any and all losses,
liabilities, damages, injuries, costs, or expenses of any kind arising as a
result of non-compliance with any accessibility laws; provided, however, Grantor
or Guarantor(s) shall not be liable for compliance with any accessibility laws
that first become effective, or for any violation of any accessibility laws
resulting from alterations or improvements to the Premises that are performed,
subsequent to Grantee’s actually taking possession of the Premises pursuant to
foreclosure of this Deed or acceptance of a deed in lieu thereof;
     (l) Payment of any letter(s) of credit as specified in the next to last
sentence of Paragraph 1.16 hereof.

- 25 -



--------------------------------------------------------------------------------



 



     Moreover, Grantor and said Guarantor(s) shall become personally liable,
jointly and severally, for the entire amount of the mortgage loan (including all
principal, interest, and other charges under the Note) in the event that Grantor
(i) violates the covenant governing the placing of subordinate financing on the
Premises or (ii) violates the covenant restricting transfers of interests in the
Premises or transfers of ownership interests in Grantor.
     The obligations of Grantor or Guarantor(s) in subparagraphs (a) through
(k) above, except as provided herein, shall survive the repayment and
satisfaction of the Note and mortgage loan.
     3.07 Reasonable Attorney’s Fees. Any reference made to the payment by
Grantor to Grantee of attorney’s fees or of “reasonable attorney’s fees” shall
mean and refer to the payment by Grantor to Grantee of actual attorney’s fees
incurred based upon the attorney’s normal hourly rate and the number of hours
worked, and not the attorney’s fees statutorily defined in O.C.G.A. § 13-1-11.

- 26 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Grantor has executed this Deed under seal, as of the
day and year first above written.

                      Signed, sealed and delivered in the presence of:   1945
THE EXCHANGE, LLC, a Georgia
limited liability company       /s/ [illegible]   By:   Abrams Properties, Inc.,
a Georgia
 
                   
Unofficial Witness
      corporation, its sole member          
/s/ Catherine S. Moore
 
Notary Public
       By:   /s/ Melinda S. Garrett        

 [NOTARIAL SEAL]


Commission Expiration Date:
         
 
 Melinda S. Garrett, President

(CORPORATE SEAL)          
June 29, 2003
                   

- 27 -



--------------------------------------------------------------------------------



 



EXHIBIT “C”
(Description of “Debtor” and “Secured Party”)
A. Debtor:

1.   Name and identity or Corporate Structure: 1945 The Exchange, LLC.   2.  
The residence or principal place of business of Debtor in the State of Georgia
is located at 1945 The Exchange S.E., Suite 300, Atlanta, Georgia 30339.   3.  
If Debtor has more than one place of business in the State of Georgia, Debtor’s
chief executive office in the State of Georgia is located at the address
specified in Item 2 above.   4.   Debtor has been using or operating under said
name and identity or corporate structure without change since January 16, 1998.
  B.   Secured Party:       THE OHIO NATIONAL LIFE INSURANCE COMPANY
One Financial Way
Cincinnati, Ohio 45242

